      Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 1 of 10                              FILED
                                                                                              2021 Jan-28 PM 01:04
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROCHE DIAGNOSTICS                               )
CORPORATION, et al.,                            )
                                                )
                      Plaintiffs,               )
                                                ) Civil Action No.: 2:18-cv-01479-KOB-HNJ
vs.                                             )
                                                )
PRIORITY HEALTHCARE                             )
CORPORATION, et al.,                            )
                                                )
       Defendants.

                                    MEMORANDUM OPINION

       This matter is before the court on Defendant Phillip Minga’s “Motion to Set Aside

Default Judgment” (doc. 489) and Defendants Konie Minga; Priority Healthcare Corporation;

Medpoint, LLC; and Medpoint Advantage, LLC’s “Motion to Set Aside Default” (doc. 491). The

court refers to these five Defendants as the “Defaulted Defendants.” Plaintiffs Roche Diagnostics

Corporation and Roche Diabetes Care, Inc., filed a response in opposition to the Defaulted

Defendants’ motions. (Doc. 495). The motions are ripe for review. For the reasons discussed

below, the court DENIES the Defaulted Defendants’ motions to set aside the default judgment.

      I.   Background

        Roche—an international healthcare conglomerate and diabetic test strip manufacturer—

filed the instant suit on September 11, 2018, bringing claims against approximately 40

Defendants for common law and statutory fraud, conspiracy to commit fraud,

negligent misrepresentation, unjust enrichment, and violations of the Racketeer Influenced and

Corrupt Organizations Act. (Docs. 1, 90, 306). Roche alleges that both Individual and Corporate
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 2 of 10




Defendants 1 submitted fraudulent rebate adjudications to insurance companies and pharmacy

benefit managers (PBMs) for Roche’s test strips, costing Roche more than $30 million. Roche

avers that spouses Konie and Phillip Minga led the enterprise, with Konie Minga owning the

Corporate Defendants and Phillip Minga acting as the de facto director of the scheme. Roche

specifically contends that the primary Corporate Defendant, PHC, owns or operates all the other

Corporate Defendants as subsidiaries for the purpose of generating, submitting, and processing

fraudulent insurance claims related to Roche’s test strips.

       On January 3, 2020, Roche moved the court to issue case-ending sanctions. (Doc. 362).

On May 8, 2020, the court entered case-ending sanctions—a default judgment—against five of

the Defendants—Phillip Minga; Konie Minga; Priority Healthcare Corporation; Medpoint, LLC;

and Medpoint Advantage, LLC. (Doc. 424). In the memorandum opinion accompanying its

order, the court reasoned that issuing case-ending sanctions was appropriate because evidence

“clearly and convincingly” showed that the Defaulted Defendants “engaged in egregious bad-

faith behavior by falsifying hundreds of key discovery documents and refusing to acknowledge

their fraud,” undermining the integrity of the judicial process. (Doc. 423 at 2).

       On June 8, 2020, Defaulted Defendant Phillip Minga and Defaulted Defendants Konie

Minga; Priority Healthcare Corporation; Medpoint, LLC; and Medpoint Advantage, LLC filed

motions to set aside the default. (Docs. 442, 443). Shortly thereafter, the Defaulted Defendants

filed for bankruptcy, and the court stayed the case and struck the motions to set aside the default.


       1
               The court has identified which Defendants are the “Individual Defendants” and
which Defendants are the “Corporate Defendants” in a previous memorandum opinion. (Doc.
212 at 2–3 nn. 1–2).

                                                 2
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 3 of 10




(Doc. 446). On October 21, 2020, shortly after Defendants’ bankruptcy cases were dismissed, the

court lifted the stay. (Doc. 480). On October 29, 2020, Defendant Phillip Minga refiled his

Motion to Set Aside Default Judgment. (Doc. 489). Defendants Konie Minga; Priority

Healthcare Corporation; Medpoint, LLC; and Medpoint Advantage, LLC also refiled a Motion to

Set Aside Default, adopting and incorporating Mr. Minga’s arguments. (Doc. 491). 2

    II.      Legal Standard

       Under Federal Rule of Civil Procedure 55(c), a court may set aside an entry of default

for good cause and set aside a final default judgment in accordance with Rule 60(b). The

Advisory Committee notes to the 2015 amendment of Rule 55 state that

       Rule 55(c) is amended to make plain the interplay between Rules 54(b), 55(c), and 60(b).
       A default judgment that does not dispose of all of the claims among all parties is not a
       final judgment unless the court directs entry of final judgment under Rule 54(b). Until
       final judgment is entered, Rule 54(b) allows revision of the default judgment at any time.
       The demanding standards set by Rule 60(b) apply only in seeking relief from a final
       judgment.

Fed. R. Civ. P. 55(c) advisory committee’s note (emphasis added).

          In his motion to set aside default judgment, Defendant Phillip Minga argues that the court

should have entered a default, not a default judgment, because “the issue of damages, if any, has

not been determined.” (Doc. 489 at 2). As the court explains further below, the court did not err

in entering a default judgment instead of a mere default. Mr. Minga makes this argument in part



       2
               Ms. Minga; Priority Healthcare Corporation; Medpoint, LLC; and
Medpoint Advantage join in Mr. Minga’s arguments in their Motion to Set Aside Default. (Doc.
491). Throughout this opinion, the court refers to Mr. Minga’s arguments for ease of reading.
Mr. Minga’s arguments are, however, joined by the other Defaulted Defendants, and the court’s
analysis applies to all the Defaulted Defendants.

                                                  3
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 4 of 10




because he would like the court to apply the “good cause” standard, rather than the Rule 60(b)

standard in reviewing his motion to set aside the default. For a normal default judgment, Rule

54(b) is the appropriate standard to apply because a default judgment that does not resolve all

claims among all parties is not a final judgment. However, “if a party willfully defaults by

displaying either an intentional or reckless disregard for the judicial proceedings, the court need

make no other findings in denying relief” when considering a motion to set aside an entry of

default. Compania Interamericana Export-Import, S.A. v. Compania Dominicana de Aviacion,

88 F.3d 948, 951–52 (11th Cir. 1996).

       Plaintiffs argue that the Defaulted Defendants’ motions are more properly characterized

as motions for reconsideration, not motions to aside the default judgment. Even if the court

considers the motions as motions for reconsideration, Rule 54(b) is the standard, as Rule 54(b) is

the more proper standard of review for interlocutory orders, rather than Rule 59(e). Under Rule

54(b), a court may revise “any order or other decision . . . that adjudicates fewer than all claims

or the rights and liabilities of fewer than all the parties” at “any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.” Whether to grant a

motion to reconsider under Rule 54(b) is “committed to the sound discretion of the district

judge.” Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th

Cir. 1993).

       Rule 54(b) “does not delineate the parameters of a district court’s discretion to reconsider

interlocutory orders, [but the Eleventh Circuit] ha[s] at least indicated that Rule 54(b) takes after

Rule 60(b).” Hermann v. Hartford Life & Accident Ins. Co., 508 Fed. Appx. 923, 927 n. 1 (11th


                                                   4
        Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 5 of 10




Cir. 2013) (citing Fernandez v. Bankers Nat’l Life Ins. Co., 906 F.2d 559, 569 (11th Cir. 1990)).

Under Rule 60(b), a court may provide relief for reasons such as “mistake, inadvertence,

surprise, or inexcusable neglect” and “any other reason that justifies relief.” But the court finds

that no reason justifies relief from its previous order issuing a default judgment against the

Defaulted Defendants.

    III.    Discussion

         On June 10, 2020, this court stayed this case after the Defaulted Defendants filed a

suggestion of bankruptcy. (Doc. 446). In staying the case, the court also struck the first motions

to set aside default Mr. Minga and the Defaulted Defendants filed. (Id.). In its order, the court

stated, “Even if the court considered the motions for reconsideration on their merits, the court

would deny both of them for the reasons explained in the memorandum opinion accompanying

the order granting default judgment.” (Id.). The court now DENIES the Defaulted Defendants’

motions to set aside default judgment for the reasons explained below, as well as the reasons

explained in the memorandum opinion accompanying the order entering default judgment (doc.

423).

         A. Entry of Default vs. Default Judgment

         Mr. Minga first argues that the court erred in entering a default judgment, rather than an

entry of default, because the issue of damages has not yet been determined. (Doc. 489 at 2).

Typically, two steps lead to a default judgment: first, an entry of default and second, an entry of

default judgment. Fed. R. Civ. P. 55. Here, the court entered default judgment as a sanction; an

entry of default was never entered because default is typically used when a party fails to answer

or otherwise defend.
                                                  5
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 6 of 10




       In support of his assertion that the court erred in entering default judgment, Mr. Minga

points to the Eleventh Circuit’s opinion in SEC v. Smyth, 420 F.3d 1225 (11th Cir. 2005). In

Smyth, the Eleventh Circuit held that a district court erred when it granted a motion for “final

judgment” without an evidentiary hearing. Id. at 1233. In considering whether the district court

had abused its discretion in not granting an evidentiary hearing, the Eleventh Circuit cited

approvingly the Seventh Circuit’s opinion in Lowe v. McGraw-Hill Cos., 361 F.3d 335 (7th Cir.

2004). Smyth, 420 F.3d 1225, 1231. In Lowe, the Seventh Circuit stated:

       The Federal Rules of Civil Procedure make a clear distinction between the entry of
       default and the entry of default judgment. The default is entered upon the defendant’s
       failure to plead or otherwise defend, Fed. R. Civ. P. 55(a), but if an evidentiary hearing
       or other proceedings are necessary in order to determine what the judgment should
       provide, such as the amount of damages that the defaulting defendant must pay, those
       proceedings must be conducted before the judgment is entered.

Lowe, 361 F.3d 335, 339–40 (7th Cir. 2004) (emphasis added).

       Mr. Minga relies on this language to support his argument that a “‘judgment’ cannot be

entered before a proceeding to establish the amount of the judgment (if any), i.e. the money

damages.” (Doc. 509 at 2). But he ignores the Seventh’s Circuit’s explanation of when a default

is entered: “upon the defendant’s failure to plead or otherwise defend.” The Defaulted

Defendants have failed to do many things, but they have not failed to defend, making a “default”

irrelevant and improper.

        “[T]he controlling issue,” Mr. Minga continues his argument: “is whether a proceeding

is necessary to determine the amount of the judgment (money damages).” (Id.). In response,

Roche argues that Mr. Minga’s argument is “a purely semantic one.” (Doc. 495 at 10). The court

finds that, under Eleventh Circuit law, the court properly entered default judgment.

                                                 6
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 7 of 10




       The court has imposed default judgment as to liability but not a final default judgment

awarding damages. As Plaintiffs point out, the Eleventh Circuit has referred to “the sanction of a

default judgment.” See Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1542 (11th Cir.

1993) (“In this case, the defendants richly deserved the sanction of default judgment”). The

Eleventh Circuit has also repeatedly referenced district courts imposing default judgment when

damages have not yet been determined. See Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264,

1265 (11th Cir. 2003) (referring to a district court entering default judgment and then scheduling

an evidentiary hearing as to damages); Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 935 (11th

Cir. 2007) (stating that the “district court entered default judgment against [Defendants] on

liability, and set a trial on damages before a jury”); Adolph Coors v. Movement Against Racism

and the Klan, 777 F. 2d 1538, 1543 (11th Cir. 1985) (“The only effective remedy was the entry

of a default judgment and assessment of damages.”).

       Unlike the Seventh Circuit, which—only speaking to a failure to defend—stated in Lowe

that “if an evidentiary proceeding or other proceedings are necessary in order to determine what

the judgment should provide . . . those proceedings must be conducted before the judgment is

entered,” the Eleventh Circuit appears to have made a distinction between entering default

judgment as to liability and entering final default judgment awarding damages. Compare Lowe v.

McGraw-Hill Cos., 361 F.3d 335, 339–40 (7th Cir. 2004) with Anheuser Busch, Inc. v. Philpot,

317 F.3d 1264, 1265 (11th Cir. 2003); Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 935 (11th Cir.

2007); and Adolph Coors v. Movement Against Racism and the Klan, 777 F. 2d 1538, 1543 (11th

Cir. 1985).


                                                 7
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 8 of 10




       Indeed, multiple district courts within the Eleventh Circuit have imposed a default

judgment when damages have not yet been determined. See Hinson v. Webster Industries, 240

F.R.D. 687, 689 (M.D. Ala. Feb. 8, 2007) (discussing the court’s entering a default judgment as

to liability and then setting a hearing to determine damages); Dixie Group v. Meadows, 2010 WL

11603085, at *2 (N.D. Ga. Jan. 12, 2010) (“The default judgment, however, is not final, because

the Court has not yet computed damages.”); Intercontinental Hotels Grp., Inc. v. Weis Builders,

Inc., 2007 WL 2705559, at *1 n. 1 (N.D. Ga. Sept. 12, 2007) (referencing “cases where default

judgment has been entered but is not final because damages have yet to be computed”).

       Here, the court entered default judgment as to liability as a sanction for the Defaulted

Defendants’ bad-faith behavior. Federal Rule of Civil Procedure 55(b)(2) provides that “[t]he

court may conduct hearings or make referrals—preserving any federal statutory right to a jury

trial—when, to enter or effectuate judgment, it needs to: (A) conduct an accounting; [or] (B)

determine the amount of damages . . .” (emphasis added). Here, the court has decided to conduct

a hearing to determine the amount of damages. Once it does so, it will enter final default

judgment against the Defaulted Defendants for including damages.

       Under Eleventh Circuit law, Mr. Minga’s argument that the court erred in entering

default judgment as to the Defaulted Defendants’ liability fails.

       B. Setting Aside the Default Judgment

           Mr. Minga urges the court to set aside its “draconian” default judgment and decide

the case on the merits. (Doc. 489 at 3–4). As Roche notes in its response to Mr. Minga’s motion,

Mr. Minga rehashes a number of arguments he made in opposition to Roche’s initial motion for

sanctions. (Doc. 496 at 7). Mr. Minga argues that the Defaulted Defendants should not be held
                                                8
     Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 9 of 10




liable for action or inaction of their former counsel, that sanctions were inappropriate because the

misconduct occurred prior to the filing of the Second Amended Complaint, and that the

Defaulted Defendants were not personally involved in discovery misconduct. (Doc. 489). As to

the argument that the Defaulted Defendants should not be liable for former counsel’s failure to

correct “falsified discovery documents,” the court previously rejected the Defendants’ argument

that it was their attorneys’ conduct that should be sanctioned. (Doc. 423 at 4–5). The Defaulted

Defendants falsified the documents, not their attorneys.

           The court also explicitly rejected Mr. Minga’s argument that sanctions were

inappropriate because the misconduct occurred before the filing of the Second Amended

Complaint, stating that “Phil Minga’s alleged misdeeds relate[d] to the case currently before the

court.” (Id. at 13). Lastly, this court previously found that case-ending sanctions were

appropriate because evidence “clearly and convincingly” showed that the Defaulted Defendants

“engaged in egregious bad-faith behavior by falsifying hundreds of key discovery documents and

refusing to acknowledge their fraud,” undermining the integrity of the judicial process. (Id. at 2).

The court stated that “Roche’s allegations and evidence pertaining to PHC; Medpoint

Advantage, LLC [as well as Medpoint, LLC]; Phil Minga; and Konie Minga are particularized

and convincing.” (Id. at 10). The court also stated that “Roche [] provided clear evidence that

Medpoint Advantage [as well as Medpoint, LLC] and PHC—acting through owners and

operators Phil and Konie Minga—deliberately perpetrated fraud on Roche and the court by

altering hundreds of critical discovery documents.” (Id. at 11).

           The court explained at length its decision to use its inherent power to issue case-

ending sanctions against the Defaulted Defendants in its previous memorandum opinion and
                                              9
    Case 2:18-cv-01479-KOB-HNJ Document 532 Filed 01/28/21 Page 10 of 10




does not need to repeat all of its reasoning here. The Defaulted Defendants displayed an

intentional disregard for the proceedings before this court and offered no evidence of any kind in

response to Roche’s motion for sanctions. (Doc. 423 at 8). In their response to the Defaulted

Defendants’ motions to set aside the default judgment, Roche argues that the Defaulted

Defendants continue to act in bad faith. (Doc. 495 at 5). The court does not need to consider the

Defaulted Defendants’ conduct since the time the default judgment was entered. The Defaulted

Defendants have given the court no just reason to set aside its default judgment. For the reasons

explained above, the court DENIES the Defaulted Defendants’ motions to set aside the default

judgment. The court will schedule a hearing to determine damages by separate order.

       DONE and ORDERED this 28th day of January, 2021.



                                                     ____________________________________
                                                     KARON OWEN BOWDRE
                                                     UNITED STATES DISTRICT JUDGE




                                                10
